Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court. This proceeding shall bear the caption " Anonymous v. Anonymous ” and that for the purposes of this appeal, and in all aspects thereof, the caption of the above-entitled appeal is amended to read as follows: “Anonymous, Complainant-Appellant vs. Anonymous, Defendant-Respondent ”. The order entered herein and all of the papers used in connection with and on this appeal are to be sealed from public inspection of the same, and calendars and any other necessary public notice of this appeal are to be published under the title of “ Anonymous, Complainant-Appellant vs. Anonymous, Defendant-Respondent.” Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.